                                                                               USDC SDNY
                                                                               DOCUMENT
                                                                               ELECTRONICALLY FILED
                                                                               DOC #:
UNITED STATES DISTRICT COURT                                                   DATE FILED: 5/18/2021
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :   19-CR-862 (VEC)
                 -against-                                      :
                                                                :       ORDER
 CHRISTOPHER RODRIGUEZ,                                         :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on May 18, 2021, the parties appeared for a change-of-plea hearing; and

        WHEREAS Mr. Rodriguez entered a plea of guilty, which was accepted by the Court;

        IT IS HEREBY ORDERED that Mr. Rodriguez’s sentencing is scheduled for Tuesday,

August 3, 2021, at 11:00 A.M. If the Probation Department is unable to expedite the

preparation of a pre-sentence report, the Court will adjourn the sentencing date accordingly. The

sentencing will be held in Courtroom 443 of the Thurgood Marshall United States Courthouse,

located at 40 Foley Square, New York, New York 10007.

        IT IS FURTHER ORDERED that by no later than Friday, June 4, 2021, the

 Government must file a letter detailing Mr. Rodriguez’s relative culpability as compared to the

 other Defendants in this matter.

        IT IS FURTHER ORDERED that pre-sentencing submissions are due no later than

 Friday, July 16, 2021.

        IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

 PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

 and have his or her temperature taken. Please see the enclosed instructions. Completing the

 questionnaire ahead of time will save time and effort upon entry. Only those individuals who
meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client do not meet the requirements.

       IT IS FURTHER ORDERED that any person who appears at any SDNY courthouse must

comply with Standing Order M10-468 (21-MC-164), which further pertains to courthouse entry.

       IT IS FURTHER ORDERED that interested members of the public may attend by dialing

1-888-363-4749, using the access code 3121171 and the security code 0862. All of those

accessing the hearing are reminded that recording or rebroadcasting of the proceeding is

prohibited by law.



SO ORDERED.

Dated: May 18, 2021                                   ______________________________
      New York, NY                                        VALERIE CAPRONI
                                                          United States District Judge




                                             2 of 3
Instructions for Courthouse Entry

All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink to begin the
enrollment process. Follow the instructions and fill out the questionnaire. If your answers meet the
requirements for entry, you will be sent a QR code to be used at the SDNY entry device at the
courthouse entrance.

Weblink: https://app.certify.me/SDNYPublic

Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.




                                               3 of 3
